RECOMMENDED FOR PUBLICATION
                                 Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 21a0040p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 KHALID M. TURAANI,                                           ┐
                                    Plaintiff-Appellant,      │
                                                              │
                                                              │
        v.                                                     >        No. 20-1343
                                                              │
                                                              │
 CHRISTOPHER WRAY, in his official capacity as                │
 Director of the Federal Bureau of Investigation;             │
 CHARLES H. KABLE, IV, in his official capacity as            │
 Director of the Terrorist Screening Center; JASON            │
 CHAMBERS, in his individual capacity,                        │
                                Defendants-Appellees.         │
                                                              ┘

                          Appeal from the United States District Court
                       for the Eastern District of Michigan at Port Huron.
                     No. 3:19-cv-11768—Robert H. Cleland, District Judge.

                              Decided and Filed: February 18, 2021

               Before: BOGGS, SUTTON, and NALBANDIAN, Circuit Judges.
                                 _________________

                                             COUNSEL

ON BRIEF: Christina A. Jump, Charles D. Swift, CONSTITUTIONAL LAW CENTER FOR
MUSLIMS IN AMERICA, Richardson, Texas, for Appellant. Leif Overvold, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.
                                       _________________

                                              OPINION
                                       _________________

       SUTTON, Circuit Judge. Khalid Turaani tried to buy a firearm at a gun show. But after
an FBI agent expressed concerns about Turaani to the gun dealer, the purchase fell through.
Turaani sued. Instead of suing the dealer, however, he filed the action against various officials at
 No. 20-1343                            Turaani v. Wray et al.                             Page 2


the FBI, from the agent who approached the dealer to the Director. The district court granted the
government’s motion to dismiss for lack of standing. Because Turaani’s injury cannot be fairly
traced to the government’s conduct, we affirm.

       In 2018, Turaani went to a gun show in Birch Run, Michigan. He approached a dealer to
buy a gun.     When the dealer ran Turaani’s name through the National Instant Criminal
Background Check System, he received a “delay” response, R.1 at 10, requiring the dealer to
wait three days before completing the sale. See 28 C.F.R. § 25.6(c)(1)(iv)(B). The dealer told
Turaani about the hold.

       The next day, FBI agent Jason Chambers went to the dealer’s house, which doubled as
his place of business, to speak to him about Turaani. Chambers wanted to see what information
Turaani had provided about himself and explained that “we have a problem with the company”
Turaani “keeps.” R.1 at 11. He showed photographs of Turaani with another person of apparent
Middle Eastern descent, whom the dealer did not recognize. And Chambers left his contact
information with the dealer.

       Turaani followed up with the dealer a few days later to purchase the gun. The dealer
explained that he had received a visit from the FBI. While he “technically could sell the gun”
because the three-day delay had passed without further prohibitions on the sale, the dealer told
Turaani that he was “no longer comfortable doing so.” R.1 at 12.

       Turaani sued. He brought claims under the Privacy Act, the Administrative Procedure
Act, the stigma-plus doctrine, and 42 U.S.C. § 1981, alleging that the government infringed his
rights. He sued the Director of the FBI, agent Chambers, and Charles Kable, who maintains the
government’s Terrorist Screening Database, all collectively referred to as the FBI.              The
government moved to dismiss the lawsuit for lack of standing. See Fed. R. Civ. P. 12(b)(1). The
district court granted the motion. It reasoned that Turaani’s response to the government’s motion
focused on his “right to obtain a weapon” and the direct and indirect injuries that flowed from
the dealer’s decision not to sell him one. R.19 at 7. Because the dealer’s decision not to sell the
gun was an independent choice the government did not require, the district court explained,
Turaani failed to show that his injury was traceable to the FBI’s actions. This appeal ensued.
 No. 20-1343                            Turaani v. Wray et al.                             Page 3


       The U.S. Constitution limits the “judicial Power” to resolving “Cases” and
“Controversies.” U.S. Const. art. III, § 2. To meet that requirement, a plaintiff must show that
he has “suffered an injury in fact,” the injury is “traceable” to the defendant’s action, and a
favorable decision likely will redress the harm. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547
(2016). Each element is an “irreducible constitutional minimum.” Lujan v. Defs. of Wildlife,
504 U.S. 555, 560 (1992).

       Turaani and the government spar over the second element, traceability, which looks to
whether the defendant’s actions have a “causal connection” to the plaintiff’s injury. Lujan, 504
U.S. at 560. Indirect harms typically fail to meet this element, see Warth v. Seldin, 422 U.S. 490,
505 (1975), because harms “result[ing] from the independent action of some third party not
before the court” are generally not traceable to the defendant, Simon v. E. Ky. Welfare Rights
Org., 426 U.S. 26, 42 (1976).        That means that, unless the defendant’s actions had a
“determinative or coercive effect” upon the third party, the claimant’s quarrel is with the third
party, not the defendant. Bennett v. Spear, 520 U.S. 154, 169 (1997); see also Crawford v. U.S.
Dep’t of Treasury, 868 F.3d 438, 457 (6th Cir. 2017).

       Gauged by these considerations, Turaani’s injury stems from the actions of the gun
dealer, not the FBI. Take stock of what the FBI did. Agent Chambers visited the dealer to
“speak with” him about Turaani. R.1 at 11. That does not suffice. Contact does not equal
coercion. Chambers then asked to see the information Turaani provided when he tried to
purchase the gun. That is not enough. Else, every law-enforcement inquiry could generate a
lawsuit premised on an inquiry. Chambers then showed the dealer a photograph of Turaani with
an unknown man of apparent Middle Eastern descent, adding that he had concerns “with the
company” Turaani “keeps.” Id. That is not enough either. Passing along information, and
ambiguous information at that, is a distant cry from forcing action. An indirect theory of
traceability requires that the government cajole, coerce, command. See Crawford, 868 F.3d at
457. Venturing vague concerns does none of the above.

       Think of it this way. Would Turaani have a case against a gun-control advocacy group if
it had run an advertisement inspiring the dealer to stop selling firearms? It is hard to see how.
Even if such an ad campaign caused Turaani’s sale to fall through, his harm would arise from the
 No. 20-1343                             Turaani v. Wray et al.                            Page 4


dealer’s “voluntary choice.” Id. What of a court decision that increased the risks of liability for
gun dealers but did not prohibit gun sales? That court decision might affect a dealer’s decision
to sell a gun, but the choice not to sell the gun would be traceable only to the dealer’s voluntary
action, not to the court’s decision, which still permitted gun sales.

       Courts should not “presume either to control or to predict” the “unfettered choices made
by independent actors not before the courts.” ASARCO Inc. v. Kadish, 490 U.S. 605, 615 (1989).
A third party’s “legitimate discretion” breaks the chain of constitutional causation. Id.; see also
Simon, 426 U.S. at 42–43. Agent Chambers left the dealer with that discretion. He did not
command or coerce; he explained only the reason for the inquiry. Article III demands more.

       Turaani pushes back, claiming that the FBI’s actions amounted to a sufficient cause of
the dealer’s decision not to sell the gun. But, in doing so, he never refutes the applicability of
Crawford. It says that “an injury that results from the third party’s voluntary and independent
actions” does not establish traceability; the government must do more, say by establishing a
“command” of the third party’s actions. Crawford, 868 F.3d at 457. Turaani never asserts that
Chambers commanded the gun dealer not to go through with the sale. The dealer instead
exercised his discretion after speaking with Chambers. Because Chambers did not compel his
chosen course of conduct, we are left only with the kind of attenuated causal chain that fails to
meet Article III’s requirements. Turaani’s reliance on a “chain of contingencies,” in all its
rippling glory, creates “mere speculation,” not a traceable harm. Clapper v. Amnesty Int’l USA,
568 U.S. 398, 410 (2013).

       Parsons v. U.S. Department of Justice, 801 F.3d 701 (6th Cir. 2015), does not alter this
conclusion. After the Department of Justice labeled the fans of a musical group a “gang,” local
and state law enforcement began harassing the fans, prompting a lawsuit by them against the
federal government. Id. at 706–09. In agreeing that Article III causation existed for the claims,
the court reasoned that it is “possible to motivate harmful conduct without giving a direct order
to engage in such conduct.” Id. at 714. But because of the cooperative relationship between
local and national law enforcement, local law enforcement “may feel compelled to follow the
lead of federal law enforcement and take action pursuant to information provided” by the
Department of Justice. Vapor Tech. Ass’n v. U.S. Food & Drug Admin., 977 F.3d 496, 502 (6th
 No. 20-1343                              Turaani v. Wray et al.                             Page 5


Cir. 2020) (per curiam). Just as the tie between local and federal law enforcement is closer than
the connection “between courts and litigants,” id., so the same is true of the relationship between
independent firearms dealers and FBI agents. No compulsion occurred here.

         Turaani argues that other injuries, such as reputational harm and violations of his privacy,
suffice to show an Article III injury because they can be traced to the FBI’s actions. But the only
injury Turaani targeted in his response to the government’s motion to dismiss was his inability to
purchase a firearm. By failing to meaningfully identify his other injuries to the district court, he
forfeited those arguments. Callahan v. Fed. Bureau of Prisons, 965 F.3d 520, 525 (6th Cir.
2020).

         To the extent Turaani preserved arguments about other injuries—say reputational harms
flowing from the FBI’s alleged violation of the Privacy Act—that does not change things either.
The key reputational harm he identified was his inability to purchase a firearm, which comes full
circle back to the traceability problem already established. And while Turaani asserted in his
complaint that his standing in the community suffered due to Chambers’ comments, he offered
no specifics supporting that claim. Generalized allegations of reputational harm are not enough
without alleging “specific, concrete facts” showing a “demonstrable” injury. Warth, 422 U.S. at
508; see also Parsons, 801 F.3d at 711.

         While this lack of specificity and other forfeitures may undermine today’s claim, they do
not prohibit Turaani from attempting to buy a gun again. If, at that point, he runs into similar
problems and wishes to concretely complain about these other alleged injuries, nothing would
prohibit him from doing so—if he meets Article III’s requirements. Turaani, for what it is worth,
has not been shy about protecting his rights. In 2017, he brought an action against similar parties
for similar conduct. See Turaani v. Sessions, 316 F. Supp. 3d 998, 1004 (E.D. Mich. 2018).

         We affirm.